Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi (PGPUB 2019/0140026 A1) in view of Lin et al (PGPUB 2008/0231577 A1).
	As to claim 1, Nakanishii (Fig. 1) teaches, a display device (liquid crystasl display panel 1) comprising: 
(liquid crystal display panel 1) comprising a plurality of pixels  (pixels 11) arranged in a non-rectangular display area (i.e. black area outside ideal line as shown in Fig. 1b)(¶ 50, 51, Fig. 1); and 
wherein an opening portion (openings of sub-pixels 4R, 4G, 4B, 8R, 8G, and 8B, ¶ 81) of each of pixels (sub-pixels 4R, 4G, 4B, 8R, 8G, 8B) disposed at an edge portion (i.e. round edge of the display area along the ideal line) of the display area is light-shielded (i.e. sub-pixel light shielding sections 3a, 3b) at an area ratio (¶ 84: i.e. ratios of 1:1:1 or 2:1.5:1 between different sub-pixels. Further, Fig. 2 teaches another ratio between light-shielded areas 3a or 3b and opening areas 4R/4G/4B or 8R/8G/8B respectively to be constant ratio) according to a shape of the display area (¶ 62, 63, 84).
Nakanishi does not specifically teach a display controller.
Lin (Fig. 5) teaches a display controller (i.e. must exist in order to provide driving values for sub-pixels) configured to display images in the display area (¶ 22).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Lin’s pixel structure and driving method into Nakanishi’s display device, so as to resolve potential zigzag image issue and to provide great color gradation and gray level (¶ 35).

As to claim 2, Nakanishi (Figs. 1, 2) teaches, wherein each of the plurality of pixels includes a plurality of subpixels that output light corresponding to wavelength bands of colors different from each other (R,G,B), and the opening portion of each of the plurality of subpixels included in the same pixel of the plurality of pixels are formed (Fig. 2: i.e. each of 10R, 10G, 10B maintain same ratio between light-shielded area 3a and opening area 4R,4G,4B respectively. Same discussion applies to the ratio between 10R,10G,10B and 8R,8G,8B).

As to claim 3, Nakanishi (Figs. 1, 2) teaches, wherein the plurality of subpixels  (red sub-pixel, green sub-pixel, blue sub-pixel, and white sub-pixel, ¶ 92) include a subpixel that outputs light corresponding to a red wavelength band (red sub-pixel), a subpixel that outputs light corresponding to a green wavelength band (green sub-pixel), a subpixel that outputs light` corresponding to a blue wavelength band (blue sub-pixel), and a subpixel that outputs light corresponding to a white wavelength band (white sub-pixel)(¶ 92).  

As to claim 4, Nakanishi (Figs. 1, 2) teaches, wherein each of the plurality of pixels includes a subpixel (red sub-pixel, green sub-pixel, blue sub-pixel and white sub-pixel, ¶ 92)  that outputs light corresponding to a red wavelength band (red sub-pixel), a subpixel that outputs light corresponding to a green wavelength band (green sub-pixel), a subpixel that outputs light corresponding to a blue wavelength band (blue sub-pixel)and a subpixel that outputs light corresponding to a white wavelength band (white sub-pixel), and opening portions of the subpixel that outputs light corresponding to the red wavelength band, the subpixel that outputs light corresponding to the green wavelength band and the subpixel that outputs light corresponding to the blue wavelength band, included in the same pixel of the plurality of pixels, are formed to be (Fig. 2: i.e. ratio between 3a to 4R/4G/4B are constant as shown in the figure. ¶ 52 teaches that the embodiment is not limited to white sub-pixel).

As to claims 5, Nakanishi (Fig. 2) teaches, wherein each of the plurality of pixels includes a plurality of subpixels that output light corresponding to wavelength bands of colors different from each other (red, green, blue and white sub-pixels), the plurality of pixels include a plurality of first pixels (pixel 7 in Fig. 1) which constitute a first row (i.e. upper row) of the pixel array and a plurality of second pixels (pixel 5 and pixel 9 in Fig. 1) in Fig. 1 which constitute a second row (i.e. lower row) adjacent to the first row in a pixel array along a column direction (Fig. 1b), and 
opening portions of the first subpixels and opening portions of the second subpixels of the plurality of subpixels included in pixels disposed at the edge portion of the display area are light-shielded at respective area ratios according to the shape of the display area (¶ 84: i.e. ratios of 1:1:1 or 2:1.5:1 between different sub-pixels. Further, Fig. 2 teaches another ratio between light-shielded areas 3a or 3b and opening areas 4R/4G/4B or 8R/8G/8B respectively to be constant ratio).
Nakanishi does not specifically teach the plurality of first pixels and the plurality of second pixels are arranged alternately along the column direction of the pixel array so as to avoid subpixels that output light corresponding to a wavelength band of the same color from adjoining to each other along the column direction of the pixel array.
Lin (Fig. 5) teaches, the plurality of first pixels and the plurality of second pixels are arranged alternately along the column direction of the pixel array (i.e. first row of pixel is RGBW while the second row of pixel is BWRG) so as to avoid subpixels that output light corresponding to a wavelength band of the same color from adjoining to each other along the column direction of the pixel array (Fig. 5, ¶ 25).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Lin’s pixel structure and driving method into Nakanishi’s display device, so as to resolve potential zigzag image issue and to provide great color gradation and gray level (¶ 35).

As to claim 6, Nakanishi teaches the subpixels at the edge portion of the display area, but does not specifically teach RGBW and BWRG pixel structure.
Lin (Fig. 5) teaches, wherein the first subpixels include a subpixel that outputs light corresponding to the red wavelength band (R pixel) and a subpixel that outputs light corresponding to the green wavelength band (G pixel), adjacent to each other, of the plurality of subpixels arranged along the row direction in pixels disposed at the edge portion of the display area (Fig. 5: i.e. RG pixels are adjacent to each other in first row), and the second subpixels include a subpixel that outputs light corresponding to the blue wavelength band (B pixel) and a subpixel that outputs light corresponding to the white wavelength band (W pixel), adjacent to each other, of the plurality of the subpixels arranged along the row direction in the pixels disposed at the edge portion of the display area (Fig. 5: i.e. BW pixels are adjacent to each other in the second row. The discussion of RGBW pixels along the edge is already taught by Nakanishi as discussed above).
(¶ 35).

As to claim 7, Nakanishi (Fig. 2) teaches, a light-shielding layer (light-shielding section 3) provided at a position overlapping with the pixels (Figs. 1b, 2b: i.e. light shielding is provided to block emission from portions of the openings of the sub-pixels by overlapping) so as to light- shield the opening portion of each the pixels disposed at the edge portion of the display area at the area ratio according to the shape of the display area (¶ 84, Figs. 1b, 2b).

As to claim 8, Nakanishi (Figs. 1, 2) teaches, wherein each of the plurality of pixels includes a plurality of subpixels that output light corresponding to wavelength bands of colors different from each other (R,G,B), and 
the opening portion of each of the plurality of subpixels included in the same pixel of the plurality of pixels are formed to be light-shielded at the same area ratio (Fig. 2: i.e. each of 10R, 10G, 10B maintain same ratio between light-shielded area 3a and opening area 4R,4G,4B respectively. Same discussion applies to the ratio between 10R,10G,10B and 8R,8G,8B).
As to claim 9, Nakanishi (Figs. 1, 2) teaches, wherein the plurality of subpixels  (red sub-pixel, green sub-pixel, blue sub-pixel, and white sub-pixel, ¶ 92) include a subpixel that outputs light corresponding to a red wavelength band (red sub-pixel), a (green sub-pixel), a subpixel that outputs light corresponding to a blue wavelength band (blue sub-pixel), and a subpixel that outputs light corresponding to a white wavelength band (white sub-pixel)(¶ 92).  

As to claim 10, Nakanishi (Figs. 1, 2) teaches, wherein each of the plurality of pixels includes a subpixel (red sub-pixel, green sub-pixel, blue sub-pixel and white sub-pixel, ¶ 92)  that outputs light corresponding to a red wavelength band (red sub-pixel), a subpixel that outputs light corresponding to a green wavelength band (green sub-pixel), a subpixel that outputs light corresponding to a blue wavelength band (blue sub-pixel)and a subpixel that outputs light corresponding to a white wavelength band (white sub-pixel), and opening portions of the subpixel that outputs light corresponding to the red wavelength band, the subpixel that outputs light corresponding to the green wavelength band and the subpixel that outputs light corresponding to the blue wavelength band, included in the same pixel of the plurality of pixels, are formed to be light-shielded at a same area ratio (Fig. 2: i.e. ratio between 3a to 4R/4G/4B are constant as shown in the figure. ¶ 52 teaches that the embodiment is not limited to white sub-pixel).

As to claims 11, Nakanishi (Fig. 2) teaches, wherein each of the plurality of pixels includes a plurality of subpixels that output light corresponding to wavelength bands of colors different from each other (red, green, blue and white sub-pixels), the plurality of pixels include a plurality of first pixels (pixel 7 in Fig. 1) which constitute a (i.e. upper row) of the pixel array and a plurality of second pixels (pixel 5 and pixel 9 in Fig. 1) in Fig. 1 which constitute a second row (i.e. lower row) adjacent to the first row in a pixel array along a column direction (Fig. 1b), and 
opening portions of the first subpixels and opening portions of the second subpixels of the plurality of subpixels included in pixels disposed at the edge portion of the display area are light-shielded at respective area ratios according to the shape of the display area (¶ 84: i.e. ratios of 1:1:1 or 2:1.5:1 between different sub-pixels. Further, Fig. 2 teaches another ratio between light-shielded areas 3a or 3b and opening areas 4R/4G/4B or 8R/8G/8B respectively to be constant ratio).
Nakanishi does not specifically teach the plurality of first pixels and the plurality of second pixels are arranged alternately along the column direction of the pixel array so as to avoid subpixels that output light corresponding to a wavelength band of the same color from adjoining to each other along the column direction of the pixel array.
Lin (Fig. 5) teaches, the plurality of first pixels and the plurality of second pixels are arranged alternately along the column direction of the pixel array (i.e. first row of pixel is RGBW while the second row of pixel is BWRG) so as to avoid subpixels that output light corresponding to a wavelength band of the same color from adjoining to each other along the column direction of the pixel array (Fig. 5, ¶ 25).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Lin’s pixel structure and driving method into Nakanishi’s display device, so as to resolve potential zigzag image issue and to provide great color gradation and gray level (¶ 35).

As to claim 12, Nakanishi teaches the subpixels at the edge portion of the display area, but does not specifically teach RGBW and BWRG pixel structure.
Lin (Fig. 5) teaches, wherein the first subpixels include a subpixel that outputs light corresponding to the red wavelength band (R pixel) and a subpixel that outputs light corresponding to the green wavelength band (G pixel), adjacent to each other, of the plurality of subpixels arranged along the row direction in pixels disposed at the edge portion of the display area (Fig. 5: i.e. RG pixels are adjacent to each other in first row), and the second subpixels include a subpixel that outputs light corresponding to the blue wavelength band (B pixel) and a subpixel that outputs light corresponding to the white wavelength band (W pixel), adjacent to each other, of the plurality of the subpixels arranged along the row direction in the pixels disposed at the edge portion of the display area (Fig. 5: i.e. BW pixels are adjacent to each other in the second row. The discussion of RGBW pixels along the edge is already taught by Nakanishi as discussed above).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Lin’s pixel structure and driving method into Nakanishi’s display device, so as to resolve potential zigzag image issue and to provide great color gradation and gray level (¶ 35).

As to claim 13, Nakanishi (Figs. 1a, 1b) teaches, wherein the opening portion of each of the pixels disposed at the edge portion of the display area is light-shielded at an area ratio corresponding to a ratio occupied by the display area overlapping the area of the pixel, with respect to the area of the pixel (Figs. 1b, 2b: i.e. light shielding is provided to block emission from portions of the openings of the sub-pixels by overlapping)(¶ 84, Figs. 1a, 1b)

As to claim 14, Nakanishi (Figs. 1a, 1b) teaches, wherein each of the plurality of pixels includes a plurality of subpixels that output light corresponding to wavelength bands of colors different from each other (R,G,B), and the opening portion of each of the plurality of subpixels included in the same pixel of the plurality of pixels are formed to be light-shielded at the same area ratio (Fig. 2: i.e. each of 10R, 10G, 10B maintain same ratio between light-shielded area 3a and opening area 4R,4G,4B respectively. Same discussion applies to the ratio between 10R,10G,10B and 8R,8G,8B).

As to claim 15, Nakanishi (Figs. 1, 2) teaches, wherein the plurality of subpixels  (red sub-pixel, green sub-pixel, blue sub-pixel, and white sub-pixel, ¶ 92) include a subpixel that outputs light corresponding to a red wavelength band (red sub-pixel), a subpixel that outputs light corresponding to a green wavelength band (green sub-pixel), a subpixel that outputs light corresponding to a blue wavelength band (blue sub-pixel), and a subpixel that outputs light corresponding to a white wavelength band (white sub-pixel)(¶ 92).  

As to claim 16, Nakanishi (Figs. 1, 2) teaches, wherein each of the plurality of pixels includes a subpixel (red sub-pixel, green sub-pixel, blue sub-pixel and white sub-pixel, ¶ 92)  that outputs light corresponding to a red wavelength band (red sub-pixel), a subpixel that outputs light corresponding to a green wavelength band (green sub-pixel), a subpixel that outputs light corresponding to a blue wavelength band (blue sub-pixel)and a subpixel that outputs light corresponding to a white wavelength band (white sub-pixel), and opening portions of the subpixel that outputs light corresponding to the red wavelength band, the subpixel that outputs light corresponding to the green wavelength band and the subpixel that outputs light corresponding to the blue wavelength band, included in the same pixel of the plurality of pixels, are formed to be light-shielded at a same area ratio (Fig. 2: i.e. ratio between 3a to 4R/4G/4B are constant as shown in the figure. ¶ 52 teaches that the embodiment is not limited to white sub-pixel).

As to claim 17, Nakanishi (Fig. 2) teaches, wherein each of the plurality of pixels includes a plurality of subpixels that output light corresponding to wavelength bands of colors different from each other (red, green, blue and white sub-pixels), the plurality of pixels include a plurality of first pixels (pixel 7 in Fig. 1) which constitute a first row (i.e. upper row) of the pixel array and a plurality of second pixels (pixel 5 and pixel 9 in Fig. 1) in Fig. 1 which constitute a second row (i.e. lower row) adjacent to the first row in a pixel array along a column direction (Fig. 1b), and 
opening portions of the first subpixels and opening portions of the second subpixels of the plurality of subpixels included in pixels disposed at the edge portion of the display area are light-shielded at respective area ratios according to the shape of the display area (¶ 84: i.e. ratios of 1:1:1 or 2:1.5:1 between different sub-pixels. Further, Fig. 2 teaches another ratio between light-shielded areas 3a or 3b and opening areas 4R/4G/4B or 8R/8G/8B respectively to be constant ratio).
Nakanishi does not specifically teach the plurality of first pixels and the plurality of second pixels are arranged alternately along the column direction of the pixel array so as to avoid subpixels that output light corresponding to a wavelength band of the same color from adjoining to each other along the column direction of the pixel array.
Lin (Fig. 5) teaches, the plurality of first pixels and the plurality of second pixels are arranged alternately along the column direction of the pixel array (i.e. first row of pixel is RGBW while the second row of pixel is BWRG) so as to avoid subpixels that output light corresponding to a wavelength band of the same color from adjoining to each other along the column direction of the pixel array (Fig. 5, ¶ 25).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Lin’s pixel structure and driving method into Nakanishi’s display device, so as to resolve potential zigzag image issue and to provide great color gradation and gray level (¶ 35).

As to claim 18, Nakanishi teaches the subpixels at the edge portion of the display area, but does not specifically teach RGBW and BWRG pixel structure.
Lin (Fig. 5) teaches, wherein the first subpixels include a subpixel that outputs light corresponding to the red wavelength band (R pixel) and a subpixel that outputs light corresponding to the green wavelength band (G pixel), adjacent to each other, of the plurality of subpixels arranged along the row direction in pixels disposed at the edge portion of the display area (Fig. 5: i.e. RG pixels are adjacent to each other in first row), and the second subpixels include a subpixel that outputs light corresponding to the blue wavelength band (B pixel) and a subpixel that outputs light corresponding to the white wavelength band (W pixel), adjacent to each other, of the plurality of the subpixels arranged along the row direction in the pixels disposed at the edge portion of the display area (Fig. 5: i.e. BW pixels are adjacent to each other in the second row. The discussion of RGBW pixels along the edge is already taught by Nakanishi as discussed above).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Lin’s pixel structure and driving method into Nakanishi’s display device, so as to resolve potential zigzag image issue and to provide great color gradation and gray level (¶ 35).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/SANGHYUK PARK/Primary Examiner, Art Unit 2691